DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 19 November 2020.  Claims 1 and 3 are currently amended.  Claim 2 is canceled.  Claims 1, 3-5, 12 and 13 are pending review in this action.  The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendment.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Information Disclosure Statement
The information disclosure statement submitted on 24 September 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2011/0259766, hereinafter Perl.
	Regarding claim 1, Perl teaches a strap (18) (figures 2a-4b). The strap is capable of being used to compress a battery module.

The strap (18) includes a first region, a second region, a third region and a fourth region (figures 2a and 2b). The four regions are provided such that they enclose the object on four sides. Absent a reference point, the designations “left”, “right”, “upper” and “lower” have no absolute meaning. In the present case, the strapped object could be rotated such that the four designated regions of the strap correspond a “lower” surface, a “left” surface, a “right” surface and an “upper” surface of the strapped object, respectively.
One region includes a relief loop structure (30 and 52) (paragraphs [0035, 0037, 0039] and figures 2a-4b) – this region is considered the instantly claimed fourth region. The region directly opposite the fourth region is the instantly claimed first region.
The relief loop structure is maintained by welded portions (32, 44 and 54), which are intended to be released (paragraphs [0035, 0037, 0039]). When those welded portions are released, the relief loop is released and the strap (18) remains a closed loop single-body structure with a first region shorter than the fourth region.
A portion of the strap (18) in the fourth region is folded to provide welding portions (34, 43 and 54) at which folded portions overlap each other when a predetermined compression is applied thereto (figures 2a, 2b, 3 and 4b).
Regarding claim 3, Perl teaches that the fourth region in strap (18) includes a welding portion (34) and a flap (36) (paragraph [0035]). 

Regarding claim 4, Perl teaches a second region connecting the fourth region and the first region. As the second region is connected to the fourth region, it is also connected to the inclined region of the flap (36) (figure 2b). 
The strap (18) is capable of being deformed such that the second region forms an obtuse angle with the first region.
	Regarding claim 5, Perl teaches that the welding portion (43 and 54) is folded in a zigzag pattern (figures 3 and 4b).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2014/0087231, hereinafter Schaefer in view of WIPO Patent Publication No. 99/05743, hereinafter Hoffman.
	Regarding claim 1, Schaefer teaches a strap (8) (figure 4). The strap is used to compress a battery module (1).

The strap (8) includes a first region, a second region, a third region and a fourth region (figure 4). The four regions are provided such that they enclose the battery module (1) on four sides. Absent a reference point, the designations “left”, “right”, “upper” and “lower” have no absolute meaning. In the present case, the battery module (1) could be rotated such that the four designated regions of the strap correspond a “lower” surface, a “left” surface, a “right” surface and an “upper” surface of the strapped object, respectively.
One region includes a wave-like expansion section (8.4) (paragraph [0068] and figure 4) – this region is considered the instantly claimed fourth region. The region directly opposite the fourth region is the instantly claimed first region.
Given the wave-like expansion section, the fourth region is understood to have a maximum length greater than the maximum length of the first region. 
Schaefer does not provide information on the exact geometry of the wave-like expansion section. 
Hoffman teaches a strap (194) for a battery module (192). The strap (194) includes a wave-like portion (198). The wave-like portion (198) includes folded portions, which overlap each other when a predetermined compression is applied thereto (figure 18). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to fashion Schaefer’s wave-like expansion 
The folded portions of Schaefer as modified by Hoffman are capable of being welded.
Regarding claim 5, the folded portions of Schaefer as modified by Hoffman are folded in a zigzag pattern (Hoffman’s figure 18).
Regarding claim 12, Schaefer teaches a battery module (1). The battery module (1) includes a cell assembly having a plurality of battery cells (2) and a cell stacking frame (3).
An end plate (7) covers an end of the cell assembly. A strap (8) as defined in claim 1 surrounds the end plate (7) (figure 4). 
Regarding claim 13, Schaefer teaches two straps (8) mounted at a predetermined interval along one side of the end plate (7) (figure 4). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LILIA V. NEDIALKOVA
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724